DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 11/9/2021. As directed by the amendment, claims 2-3 and 8 were canceled, claims 1, 18, and 34 were amended, and claims 35-36 were added. Thus, claims 1, 4-7, 9-36 are pending for this application.
 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Holm on 1/19/2022.

The application has been amended as follows: 
In the claims:
In claim 1 lines 15-16, “of the body, respectively; and a controller” has been changed to  --of the body, respectively, wherein the plurality of head pressure applying regions include an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head; and a controller--.
In claim 34 line 15, “under the chin, and wherein” has been changed to --under the chin, wherein the one or more head pressure applying regions include an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head, and wherein--. 
In claim 35 lines 1-6, “The compression garment system of claim 1, wherein the plurality of head pressure applying regions define an arcuate shape that conforms to features of the head of the body such that the plurality of head pressure applying regions are arranged at an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head” has been changed to --The compression garment system of claim 1, wherein the plurality of head pressure applying regions define an arcuate shape that conforms to features of the head of the body--.
 In claim 36 lines 1-6, “The method of claim 34, wherein the plurality of head pressure applying regions define an arcuate shape that conforms to features of the head of the body such that the plurality of head pressure applying regions are arranged at an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right one or more head pressure applying regions define an arcuate shape that conforms to features of the head of the body--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the compression garment of claim 1, the compression garment of claim 18, and the method of compression therapy of claim 34, such that, as recited in claim 1, the compression garment includes a plurality of head pressure applying regions which include an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head; and, as recited in claim 18, the compression garment comprises plurality of head pressure applying regions are arranged from an outer head pressure applying region extending along an edge of the head garment portion to a lower posterior pressure applying region adapted to be positioned at a lower posterior of the head, wherein the edge of the head garment portion is adapted to be positioned from a right cheek of the head to an upper posterior of the head and towards a left cheek of the head; and, as recited in claim 34, the method of compression therapy comprises providing  a compression garment comprising one or more head pressure applying regions including an outer head pressure applying region extending along an edge of the head garment 
The closest prior art of record are: Rosett (US 1,795,893), De Besme (US 3,094,118), Mattalino (US 2011/0036358), Waldridge (US 2003/0032905), Domenighini (US 6,039,704), and Gorin (FR 2731349).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the compression garment of claim 1, the compression garment of claim 18, and the method of compression therapy of claim 34. Specifically, the prior art does not disclose, as recited in claim 1, the compression garment includes a plurality of head pressure applying regions which include an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head; and, as recited in claim 18, the compression garment comprises plurality of head pressure applying regions are arranged from an outer head pressure applying region extending along an edge of the head garment portion to a lower posterior pressure applying region adapted to be positioned at a lower posterior of the head, wherein the edge of the head garment portion is adapted to be positioned from a right cheek of the head to an upper posterior of the head and towards a left cheek of the head; and, as recited in claim 34, the method of compression therapy comprises providing  a compression garment comprising one or more head pressure applying regions including an outer head pressure applying region extending along an edge of the head garment portion, wherein the edge of the head garment portion is adapted to be positioned from the right cheek of the head to an upper posterior of the head and towards the left cheek of the head.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785